           Case 1:21-cr-00028-APM Document 306 Filed 07/14/21 Page 1 of 11




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,

 v.                                               Case No. 21-cr-28-APM-12

 JOSHUA JAMES,

                   Defendant.


                REPLY MEMORANDUM IN FURTHER SUPPORT OF THE
          PRESS COALITION’S APPLICATION FOR ACCESS TO VIDEO EXHIBITS

           The Press Coalition respectfully submits this reply memorandum in further support of its

Application for access to three video recordings that the Government submitted to this Court in

this matter (the “Video Exhibits”). The Government has stated that (1) it submitted the Video

Exhibits in support of its Motion to Reopen the Defendant’s Detention Hearing; (2) neither party

asked the Court to seal the Video Exhibits; and (3) the Video Exhibits “were intended to

influence the Court’s decision on detention.” Resp. to Application for Access to Video Exhibits

at 1-2, Dkt. 300. The Government thus agrees that the Court should grant the Application. Id.

           Defendant Joshua James objects to the Application, however, but he does not – and

cannot – identify any facts distinguishing this case from the many others in which the Press

Coalition’s requests for video exhibits have been granted, including cases where other Capitol

riot defendants have raised objections similar to those James makes here.1 The Court should

therefore grant this Application as well and overrule Defendant’s objections to public access.


      1
     To date, the Press Coalition has received access to, and permission to republish, every
single requested video where those videos were submitted as exhibits or shown at a detention
hearing. See, e.g., Minute Order of July 12, 2021, United States v. Harrelson, No. 21-cr-28-
APM-10; Minute Order of July 9, 2021, United States v. Perkins, No. 21-cr-447-CJN-4; Minute
Order of July 6, 2021, United States v. Jensen, No. 21-cr-6-TJK-1; Minute Order of July 2, 2021,
        Case 1:21-cr-00028-APM Document 306 Filed 07/14/21 Page 2 of 11




                                          ARGUMENT

I.     The Video Exhibits Are Judicial Records Subject To The Public Right Of Access.

       It is inarguable that the Government submitted the Video Exhibits to this Court for the

express purpose of influencing its decision on the Government’s motion to reopen Defendant’s

detention hearing. Under the law of this Circuit, therefore, the Video Exhibits are judicial

records subject to the public right of access under the First Amendment and common law.

       On April 9, 2021, the Court granted Defendant’s request for release from pretrial

detention. See Minute Order of April 9, 2021. Less than a week later, the Government moved to

reopen the detention hearing, noting that the Court had stated it was a “close call” whether

Defendant should be detained pending trial, and stating that the Government had “discovered

video evidence showing the defendant assaulting law-enforcement officers inside the Capitol

building.” Gov’t’s Mot. to Reopen the Def.’s Detention Hr’g at 1, Dkt. 163. In support of this

motion, the Government submitted to the Court three Video Exhibits: one video that “appears to

have been recorded by [co-defendant Roberto] Minuta,” and two video clips from Metropolitan

Police Department officers’ body-worn cameras. Dkt. 163-1. According to the Government,


In re Application for Access to Certain Sealed Video Exhibits, No. 21-mc-74-EGS; Minute Order
of June 28, 2021, In re Application for Access to Video Exhibit, No. 21-mc-80-TJK; Minute
Order of June 23, 2021, United States v. Owens, No. 21-cr-286-BAH; Minute Order of June 23,
2021, United States v. Mock, No. 21-mj-469-RMM-1; Minute Order of June 21, 2021, In re
Application for Access to Video Exhibits, No. 21-mc-76-TJK; Minute Order of June 17, 2021, In
re Application for Access to Certain Sealed Video Exhibits, No. 21-mc-77-RCL; Minute Order of
June 17, 2021, In re Application for Access to Video Exhibits, No. 21-mc-83-APM; Minute
Order of June 16, 2021, In re Application for Access to Video Exhibits, No. 21-mc-79-TNM.

   In two cases, the Press Coalition has secured access over precisely the same objection this
Defendant raises here – i.e., an objection that releasing video exhibits will prejudice the defense
and taint the jury pool. Mem. Op., In re Application for Access to Certain Video Exhibits (“In re
Klein”), No. 21-mc-78-RC, Dkt. 7 (ordering release of videos shown at defendant’s detention
hearing in United States v. Klein, No. 21-cr-236-RC); United States v. Jackson, 2021 U.S. Dist.
LEXIS 49841, at *13-14 (D.D.C. Mar. 17, 2021) (ordering release of videos submitted and
shown at defendant’s detention hearing).

                                                 2
        Case 1:21-cr-00028-APM Document 306 Filed 07/14/21 Page 3 of 11




Defendant is shown in these videos “engaging in a confrontation with a line of law-enforcement

officers forming a barrier between the lobby and the Capitol Rotunda,” as well as “forcefully

grab[bing] an officer by the arm” and “grabbing [an officer’s] shield and the officer’s hands.”

Id. at 3-7. The Government included in its motion both screenshots from the Video Exhibits and

quotes of what Defendant is purportedly heard saying in the Video Exhibits. Id.

        Defendant objected to reopening of the detention hearing on the grounds that the

Government was in possession of the Video Exhibits prior to the detention hearing, and that the

videos did not bear on whether he should have been released on bail. Opp. to Gov’t’s Mot. to

Reopen Detention Hr’g at 1, Dkt. 168. On April 27, 2021, the Court denied the Government’s

motion, stating that “the Government almost surely possessed this evidence at the time of

Defendant’s detention hearing on April 9, 2021, but simply failed to present it,” and explaining

that the Court may reopen detention hearings only to consider newly discovered information that

“was not known to the movant at the time of the hearing.” Order at 1-2, Dkt. 183.

        As this sequence of events makes clear, and as the Government confirms, see Dkt. 300 at

2, the Government provided the Video Exhibits to the Court for the specific purpose of

influencing the Court’s decision-making. Defendant concedes the point as well. Mot. to Seal

Video Exhibit[s] and Opposing the Press Coalition’s Application for Access to Video Exhibits

(“Def.’s Opp.”) at 3, Dkt. 302. As a result, in this Circuit, the Video Exhibits are judicial

records. See League of Women Voters v. Newby, 963 F.3d 130, 137 (D.C. Cir. 2020) (“[E]very

part of every brief filed to influence a judicial decision qualifies as a ‘judicial record.’”).

        Defendant responds with an argument that he admits is not the law in this Circuit: he

argues that records submitted to a court are judicial records only if “the court ultimately makes a

decision about the record in question.” Def.’s Opp. at 3. The D.C. Circuit has twice rejected this



                                                   3
        Case 1:21-cr-00028-APM Document 306 Filed 07/14/21 Page 4 of 11




exact proposition, however, as Defendant acknowledges. Id. In MetLife, Inc. v. Financial

Stability Oversight Council, one party objected to unsealing redacted briefs, arguing that the

district court did not quote from the redacted portions in its decision and thus did not rely on

those sections in reaching its decision. 865 F.3d 661, 666 (D.C. Cir. 2017) (Garland, J.). The

D.C. Circuit rejected this argument, recognizing that “[a] brief (or part of a brief) can affect a

court’s decisionmaking process even if the court’s opinion never quotes or cites it.” Id. at 667.2

       Similarly, in League of Women Voters, the Government argued that sealed briefs and

exhibits pertaining to a witness’s sealed deposition were not judicial records because the

witness’s testimony related to an issue that was never reached in the underlying dispute. 963

F.3d at 136. The D.C. Circuit rejected that proposition as well, holding that “every part of every

brief filed to influence a judicial decision qualifies as a ‘judicial record.’” Id. at 137. The D.C.

Circuit further observed that this rule applies even if “a court disposes of a motion or appeal in

such a way as to avoid reaching one or more of the presented issues,” because “[t]he fact that a

court ultimately determines it need not reach a briefed issue hardly means the issue played no

role in the ‘decisionmaking process.’” Id.3

       Here, too, the Court considered the Video Exhibits in determining that “the Government

almost surely possessed [the Video Exhibits] at the time of Defendant’s detention hearing on


2
 On this point, the Court distinguished SEC v. AIG, 712 F.3d 1 (D.C. Cir. 2013), which
Defendant also cites here, where the records in question “were never filed with [the court]” and
were produced after the court had already issued its relevant decision. Id. at 667-68.
3
  As Defendant notes, the D.C. Circuit acknowledged “there may be an exception for material
inserted into a court filing in bad faith.” Def.’s Opp. at 5-6 (quoting League of Women Voters,
963 F.3d at 136). Defendant argues that this bad-faith exception applies here because the
Government ostensibly “knew it could not meet the first threshold inquiry to be entitled to
reopen the hearing,” see id., but it is telling that Defendant never made that argument in actually
opposing the Government’s motion to reopen the detention hearing. Defendant offers no support
at all for the notion that the Government acted in bad faith by providing the Court with evidence
that, in its view, warranted placing this Defendant in detention prior to trial.

                                                  4
        Case 1:21-cr-00028-APM Document 306 Filed 07/14/21 Page 5 of 11




April 9, 2021.” Order at 1-2, Dkt. 183. In fact, the Video Exhibits appear to be the only judicial

records the Court considered in deciding not to reopen the detention hearing. Id. As the D.C.

Circuit made clear in MetLife and League of Women Voters, therefore, the Video Exhibits are

judicial records regardless of whether the Court resolved the Government’s motion on its merits

or on some other ground. Cf. Minute Order of July 12, 2021, United States v. Jensen, No. 21-cr-

6-TJK-1 (granting access to video exhibits, which the Government submitted in opposing

another Capitol riot defendant’s request for release from detention, before ruling on defendant’s

motion).

II.    Defendant Fails To Overcome The Presumption Of Access To The Video Exhibits.

       Because the Video Exhibits are judicial records, they are subject to the powerful

presumption of public access under the First Amendment and the common law. See Press-Enter.

Co. v. Super. Ct., 478 U.S. 1, 12-13 (1986) (holding that First Amendment right of access applies

to preliminary hearings in criminal cases); United States v. Jackson, 2021 U.S. Dist. LEXIS

49841, at *13-14 (D.D.C. Mar. 17, 2021) (ordering release of video exhibits submitted at a

detention hearing in another Capitol riot case after concluding they are judicial records subject to

the “strong presumption in favor of public access” under the common law). In objecting to

release of these Video Exhibits, Defendant fails to overcome the presumption of public access.

       First, the Video Exhibits are subject to the First Amendment right of access, and

Defendant cannot possibly show that continued secrecy “is essential to preserve higher values

and is narrowly tailored to serve that interest.” Dhiab v. Trump, 852 F.3d 1087, 1102 (D.C. Cir.

2017) (Williams, J., concurring). Indeed, the Press Coalition expressly seeks these Video

Exhibits under both the First Amendment and the common law, see Application at 1, and




                                                 5
        Case 1:21-cr-00028-APM Document 306 Filed 07/14/21 Page 6 of 11




Defendant never even attempts to carry the extraordinary burden required to overcome the First

Amendment right of access, nor could he possibly do so.

       Second, based on the D.C. Circuit’s six-factor Hubbard test, Defendant cannot even

overcome the common law right of access to these videos. Those factors are: (1) the need for

public access to the documents at issue; (2) the extent of previous public access to the

documents; (3) the fact that someone has objected to disclosure, and the identity of that person;

(4) the strength of any property and privacy interests asserted; (5) the possibility of prejudice to

those opposing disclosure; and (6) the purposes for which the documents were introduced during

the judicial proceedings. United States v. Hubbard, 650 F.2d 293, 317-22 (D.C. Cir. 1980).

       Factor 1: This factor addresses “the need for public access to the documents at issue,”

Hubbard, 650 F.2d at 317-18, and contrary to Defendant’s representation, it “weighs heavily in

favor of public access,” see Jackson, 2021 U.S. Dist. LEXIS 49841, at *17. These Video

Exhibits would allow the public to see for themselves “the assault on the Capitol building on

January 6, 2021 and this effort to disrupt the democratic process in counting electoral votes,”

which remains of “deep national importance and public interest both as to the offense conduct

and individuals involved.” Id. Because the Application advances the “strong public interest in

seeing real-time images of what happened that day,” see In re Klein at 7, Factor 1 of the

Hubbard test strongly favors disclosure.

       Factor 2: This factor considers “the extent of previous public access to the documents.”

Hubbard, 650 F.2d at 319. Contrary to Defendant’s representation, public access to the Video

Exhibits is not limited to “only the Court and the parties.” Def.’s Opp. at 7-8. Rather, the

Government’s motion to reopen the detention hearing includes detailed descriptions of

Defendant’s alleged conduct as shown in the Video Exhibits, as well as screenshots and quoted



                                                  6
        Case 1:21-cr-00028-APM Document 306 Filed 07/14/21 Page 7 of 11




statements by Defendant. See Gov’t’s Mot. to Reopen at 3-7. These screenshots and quotes

purportedly “depict defendant’s most egregious conduct and therefore [have] already been made

publicly accessible.” Jackson, 2021 U.S. Dist. LEXIS 49841 at *20. Factor 2 thus weighs in

favor of public access as well.

        Factor 3: This factor considers “the fact that someone has objected to disclosure.”

Hubbard, 650 F.2d at 319-22. Here, Defendant alone has objected to disclosure of the Video

Exhibits, which means that Factor 3 also favors public access. See Jackson, 2021 U.S. Dist.

LEXIS 49841 at *20; In re Klein at 9.

        Factor 4: This factor considers “the strength of [any] property and privacy interests

asserted.” Hubbard, 650 F.2d at 319-22. Defendant argues that because one of the videos was

collected from his phone, he has a privacy interest in the video, but he cannot assert any privacy

interest in videos that “were captured while he was participating very publicly with a mob

assaulting the Capitol.” Jackson, 2021 U.S. Dist. LEXIS 49841, at *22; In re Klein at 9. Factor

4 thus favors access to the Video Exhibits.

        Factor 5: This factor considers the “possibility of prejudice” to the party objecting to

access. Hubbard, 650 F.2d at 319-22. Here, Defendant claims “allowing [the Video Exhibits] to

be played on the nightly news or placed on the internet will all but assure that [he] is deprived of

his constitutional right to a fair trial before an impartial tribunal,” see Def.’s Opp. at 8-9, but

such a speculative and unsupported assertion carries no weight at all. Jackson, 2021 U.S. Dist.

LEXIS 49841, at *23 (in another case concerning access to Capitol riot videos, concluding that

“defendant simply [did] not specify what prejudice may result from disclosure” given “the

obvious circumstance that he has been charged with serious felony violations, based on alleged

offense conduct described in detail in publicly filed documents, including the criminal complaint



                                                   7
         Case 1:21-cr-00028-APM Document 306 Filed 07/14/21 Page 8 of 11




and the government’s briefs in support of pretrial detention”); In re Klein at 9-10 (rejecting a

Capitol riot defendant’s broad claim of potential prejudice where, as here, the parties detailed

what was depicted in the videos during the hearing and in filings, and screenshots of the “most

egregious conduct” were included in Government filings).

        Controlling D.C. Circuit precedent rejects the very type of unsupported arguments that

Defendant makes here. In In re NBC, the D.C. Circuit held that the “right to inspect and copy”

judicial records outweighed concerns that release might prejudice defendants’ fair trial rights by

tainting a future jury pool, because “voir dire has long been recognized as an effective method of

rooting out such bias.” 653 F.2d 609, 613-17 (D.C. Cir. 1981); United States v. Thompson, 1989

U.S. App. LEXIS 19909, at *3 (D.C. Cir. Oct. 13, 1989) (“[A] searching and carefully conducted

voir dire of potential jurors in future trials will fully protect the defendants’ rights to a fair trial

without unduly impairing the public’s right of access.”) (citations and internal marks omitted).4

        Moreover, Defendant’s involvement in the January 6 riots is well documented. See, e.g.,

David K. Li, Alabama man with ties to Oath Keepers militia arrested in connection to Capitol

riot, NBC News (Mar. 10, 2021) https://www.nbcnews.com/news/us-news/alabama-man-ties-

oath-keepers-militia-arrested-connection-capitol-riot-n1260499; Oath Keeper Affiliates Charged

in Superseding Indictment for Conspiracy Leading to the U.S. Capitol Attack, Dep’t of Justice

(Apr. 1, 2021) https://www.justice.gov/usao-dc/pr/oath-keeper-affiliates-charged-superseding-

indictment-conspiracy-leading-us-capitol. This previous coverage of Defendant’s actions on

January 6 further undermines his argument for withholding the Video Exhibits, as the D.C.


    4
      See also United States v. Criden, 648 F.2d 814, 827 (3d Cir. 1981) (“the appropriate course
to follow when the spectre of prejudicial publicity is raised is not automatically to deny access
but to rely primarily on the curative device of voir dire examination”); United States v. Martoma,
2013 U.S. Dist. LEXIS 182959, at *24 (S.D.N.Y. Dec. 28, 2013) (“Numerous courts in high-
profile cases have recognized that a thorough voir dire may be adequate to address concerns
about the effect of pre-trial publicity on a defendant’s right to a fair trial.”) (collecting cases).

                                                    8
        Case 1:21-cr-00028-APM Document 306 Filed 07/14/21 Page 9 of 11




Circuit made clear in Washington Post v. Robinson, 935 F.2d 282 (D.C. Cir. 1991). There, the

Post sought access to the plea agreement of a district employee who cooperated with an

investigation into Mayor Marion Barry, and the government argued that the record should remain

sealed because it “was part of an ongoing criminal investigation that might be compromised or

that might embarrass innocent parties if publicized,” because “release of the agreement may

[have made] it difficult to secure the cooperation of other witnesses,” and because “the safety of

[the cooperator] and his family would have been placed at risk.” Id. at 283-85, 291 (D.C. Cir.

1991) (citation, internal marks, and alterations omitted). The D.C. Circuit rejected these

speculative concerns, reasoning that the substantial amount of already-public information about

the investigation and the cooperator’s involvement, including information reported by the press,

meant that unsealing the plea agreement “could hardly have posed any additional threat to the

ongoing criminal investigation.” Id. at 292 (emphasis added). Release of these Video Exhibits

likewise does not and cannot pose any additional risk to Defendant, and as a result Factor 5

weighs in favor of access as well.

       Factor 6: This factor considers the purpose for which the records were introduced, see

Hubbard, 650 F.2d at 319-22, and here the Government submitted the Video Exhibits for the

purpose of persuading the court that it should reopen Defendant’s detention hearing and detain

him pending trial. That purpose tips heavily in favor of public access. See Jackson, 2021 U.S.

Dist. LEXIS 49841, at *23 (“[T]here is a strong presumption of public access to documents that

a litigant submits with the intention that the court will rely on them.”) (internal marks omitted).

       Like all the others, therefore, Factor 6 weighs in favor of public access. In sum, the

Hubbard test leads to the clear conclusion that the Press Coalition should receive access to the

Video Exhibits without restriction and without delay.



                                                  9
       Case 1:21-cr-00028-APM Document 306 Filed 07/14/21 Page 10 of 11




                                        CONCLUSION

       For the foregoing reasons and those stated in the initial Application, the Press Coalition

respectfully requests that the Court enter an order (1) directing the Government to provide the

Press Coalition with copies of the Video Exhibits and (2) permitting the Press Coalition to

republish those Video Exhibits without restriction.

      Dated: July 14, 2021                Respectfully submitted,

                                          BALLARD SPAHR LLP

                                          /s/ Charles D. Tobin
                                          Charles D. Tobin (#455593)
                                          Maxwell S. Mishkin (#1031356)
                                          Lauren Russell (#1697195)
                                          1909 K Street, NW, 12th Floor
                                          Washington, DC 20006
                                          Tel: (202) 661-2200
                                          Fax: (202) 661-2299
                                          tobinc@ballardspahr.com
                                          mishkinm@ballardspahr.com
                                          russelll@ballarspahr.com

                                          Counsel for the Press Coalition




                                                10
       Case 1:21-cr-00028-APM Document 306 Filed 07/14/21 Page 11 of 11




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 14, 2021, I caused true and correct copies of the foregoing to

be served via electronic mail and U.S. Mail on the following:


      Christopher R. K. Leibig                   Jeffrey S. Nestler
      LAW OFFICES OF                             Ahmed M. Baset
      CHRISTOPHER LEIBIG                         Troy A. Edwards, Jr.
      114 North Alfred Street                    Kathryn Rakoczy
      Alexandria, VA 22314                       Assistant United States Attorneys
      chris@chrisleibiglaw.com                   U.S. Attorney’s Office for the District of
                                                 Columbia
      Edward John Ungvarsky                      555 4th Street, N.W.
      UNGVARSKY LAW, PLLC                        Washington, D.C. 20530
      114 North Alfred Street                    jeffrey.nestler@usdoj.gov
      Alexandria, VA 22314                       ahmed.baset@usdoj.gov
      ed@ungvarskylaw.com                        troy.edwards@usdoj.gov
                                                 kathryn.rakoczy@usdoj.gov
      Joan C. Robin
      LAW OFFICE OF JONI C. ROBIN                Alexandra Hughes
      114 North Alfred Street                    Justin Sher
      Alexandria, VA 22314                       Trial Attorneys
      joni@jonirobinlaw.com                      National Security Division
                                                 United States Department of Justice
      Counsel for Defendant                      950 Pennsylvania Avenue NW
                                                 Washington, D.C. 20004
                                                 Alexandra.Hughes@usdoj.gov
                                                 justin.sher@usdoj.gov

                                                 Counsel for the United States of America



                                            /s/ Charles D. Tobin
                                            Charles D. Tobin (#455593)
